

FIRST AMENDMENT TO SECURED LOAN AGREEMENT
 
This First Amendment (this “Amendment”) to the Secured Loan Agreement referenced
below is entered into as of December __, 2005, among Leaf Fund I, LLC, a
Delaware limited liability company, as Borrower (the “Borrower”), Leaf Funding,
Inc., a Delaware corporation, as Originator (the “Originator”), Lease Equity
Appreciation Fund I, L.P., a Delaware limited partnership, as Seller (the
“Seller”), Leaf Financial Corporation, a Delaware corporation, as Servicer (the
“Servicer”), U.S. Bank National Association, a national banking association, as
Collateral Agent (in such capacity, the “Collateral Agent”) and as Securities
Intermediary (in such capacity, the “Securities Intermediary”) and WestLB AG,
New York Branch, as Lender (the “Lender”).
 
R E C I T A L S:
 
WHEREAS, the Borrower, the Originator, the Seller, the Servicer, the Collateral
Agent, the Securities Intermediary and the Lender are parties to the Secured
Loan Agreement, dated as of December 31, 2004 (as amended, supplemented and
otherwise modified from time to time, the “Secured Loan Agreement”);
 
WHEREAS, the parties hereto desire to amend the Secured Loan Agreement pursuant
to Section 14.04 thereof to make certain amendments thereto as further described
in this Amendment;
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
Section 1. Amendments to the Secured Loan Agreement. Effective as of the
execution and delivery of this Amendment by all parties hereto:
 
(a)  The definition of “Interest Coverage Ratio” in Appendix A to the Secured
Loan Agreement is hereby deleted.
 
(b)  Section 7.02(jj) of the Secured Loan Agreement is hereby amended and
restated in its entirety as follows:
 
“(jj) As of the last day of each fiscal quarter commencing December 31, 2005,
LEAF shall maintain “partners equity” (as reflected in its financial statements)
of no less than 75% of “partners equity” as of August 15, 2004 (the last day of
its offering period pursuant to its Prospectus dated August 15, 2002) as
reported in its September 30, 2004 financial statements.”
 
(c)  Section 8.01(ff) of the Secured Loan Agreement is hereby amended and
restated in its entirety as follows:
 
“(i) LEAF shall have failed to maintain a Senior Leverage Ratio no greater than
7.5:1.0 or (ii) the Servicer shall have (a) failed to maintain a “Minimum
Tangible Net Worth” (defined as stockholders’ equity plus subordinated debt less
intangibles) of $7,500,000 or (b) defaulted (after giving effect to any and all
notice, grace and cure periods) in respect of any material Indebtedness for
borrowed money.”
 

--------------------------------------------------------------------------------


Section 2. Representations and Warranties. Each of the Borrower, the Seller, the
Servicer and the Originator hereby represents and warrants that (i) it has the
power and is duly authorized to execute and deliver this Amendment, (ii) this
Amendment has been duly authorized, executed and delivered, (iii) it is and will
continue to be duly authorized to perform its respective obligations under the
Loan Documents and this Amendment, (iv) the execution, delivery and performance
by it of this Amendment shall not (1) result in the breach of, or constitute
(alone or with notice or with the lapse of time or both) a default under, any
material agreement or instrument to which it is a party, (2) violate (A) any
provision of law, statute, rule or regulation, or organizational documents or
other constitutive documents, (B) any order of any Governmental Authority or (C)
any provision of any material indenture, agreement or other instrument to which
it is a party or by which it or any of its property is or may be bound, or (3)
result in the creation or imposition of any Lien upon or with respect to any
property or assets now owned or hereafter acquired by the Borrower other than
pursuant to the Loan Documents, (v) this Amendment and each of the Loan
Documents to which it is a party or by which it or its assets may be or is bound
constitutes its legal, valid and binding obligations, enforceable against it
(subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium and similar laws affecting creditors’
rights generally and to general principles of equity), (vi) except as publicly
disclosed, there are no actions, suits, investigations (civil or criminal) or
proceedings at law or in equity or by or before any Governmental Authority
pending or, to its knowledge, threatened against or affecting it or any of its
business, property or rights (1) which involve any Loan Documents or (2) which
would be materially likely to result in a Material Adverse Effect, (vii) it is
not in default or violation with respect to any law, rule or regulation,
judgment, writ, injunction or decree order of any court, governmental authority,
regulatory agency or arbitration board or tribunal and, with respect to the
Originator, the effect of which would have a material adverse effect on its
business, assets, operations or financial condition and (viii) no Facility
Termination Event, Default or Event of Default has occurred or is continuing.
Except as expressly amended by the terms of this Amendment, all terms and
conditions of the Secured Loan Agreement shall remain in full force and effect
and are hereby ratified in all respects.
 
Section 3. Defined Terms; Headings. All capitalized terms used herein, unless
otherwise defined herein, have the same meanings provided herein or in Appendix
A to the Secured Loan Agreement. The headings of the various Sections of this
Amendment have been inserted for convenience of reference only and shall not be
deemed to be part of this Amendment.
 
Section 4. Limited Amendment. This Amendment is limited precisely as written and
shall not be deemed to (a) be a consent to a waiver or any other term or
condition of the Secured Loan Agreement, the other Loan Documents or any of the
documents referred to therein or executed in connection therewith or (b)
prejudice any right or rights the Lender or the Hedge Counterparties may now
have or may have in the future under or in connection with the Secured Loan
Agreement, the other Loan Documents or any documents referred to therein or
executed in connection therewith. Whenever the Secured Loan Agreement is
referred to in the Secured Loan Agreement or any of the instruments, agreements
or other documents or papers executed and delivered in connection therewith, it
shall be deemed to mean the Secured Loan Agreement, as the case may be, as
modified by this Amendment. Except as hereby amended, no other term, condition
or provision of the Secured Loan Agreement shall be deemed modified or amended,
and this Amendment shall not be considered a novation.
 

--------------------------------------------------------------------------------


Section 5. Construction; Severability. This Amendment is a document executed
pursuant to the Secured Loan Agreement and shall (unless otherwise expressly
indicated therein) be construed, administered or applied in accordance with the
terms and provisions thereof. If any one or more of the covenants, agreements,
provisions or terms of this Amendment shall be held invalid in a jurisdiction
for any reason whatsoever, then, in such jurisdiction, such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other covenants, agreements,
provisions or terms of this Amendment.
 
Section 6. Counterparts; Facsimile Signature. This Amendment may be executed by
the parties hereto in several counterparts, each of which shall be deemed to be
an original and all of which shall constitute together but one and the same
agreement. The parties may execute facsimile copies of this Amendment and the
facsimile signature of any such party shall be deemed an original and fully
binding on said party.
 
Section 7. Governing Law. This Amendment shall be governed and construed in
accordance with the applicable terms and provisions of Section 14.09 (Governing
Law) of the Secured Loan Agreement, which terms and provisions are incorporated
herein by reference.
 
Section 8. Successor and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
 

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to the
Secured Loan Agreement to be duly executed by their respective authorized
officers as of the day and year first written above.
 


BORROWER:  LEAF FUND I, LLC
 
By:                                      
Name:
Title:
 
ORIGINATOR:                             LEAF FUNDING, INC.
 
By:                                               
Name:
Title:
 
SELLER:                                 LEASE EQUITY APPRECIATION FUND I, L.P.
                                
 
                                                                                                               
By:         LEAF FINANCIAL CORPORATION,
                                                                  as General
Partner
                                By:                                               
                        Name:
                                        Title:
 
SERVICER:                               LEAF FINANCIAL CORPORATION
 
By:                                            
Name:
Title:
 

--------------------------------------------------------------------------------




LENDER:  WESTLB AG, NEW YORK BRANCH
 
By:                                             
Name:
Title:
 
By:                                            
Name:
Title:
 
COLLATERAL AGENT/
SECURITIES INTERMEDIARY:                 U.S. BANK NATIONAL ASSOCIATION
 
By:                                           
Name:
Title:
 


 


 

